Title: [Diary entry: 1 September 1788]
From: Washington, George
To: 

Monday 1st. Septemr. Thermometer at 69 in the Morning—74 at Noon and 74 at Night. Morning cloudy with the wind still at No. East. Misting at intervals through the day—but no rain fell. Rid to the Plantations at the Ferry, Frenchs, Dogue run and Muddy hole.  At the First—Weeding Turnips—The Plows at Muddy hole. At Frenchs—all hands except the Plow People, were at Dogue run. At Dogue run—the Same Work as on Saturday was going on. The Oats would be all in and Stacked to day And the Potatoes nearly wed out. At Muddy hole—The Plows of the Ferry, French’s, & Dogue run were at work, preparing for the Sowing of Wheat. Began about Noon to sow the red wheat raised from English seed, in drills. Of this there was 3 pecks, very indifferent; which occupied 3 lands, 6 feet & better broad, next the pease, South side the field. Next to these—in like manner, sowed the White, or Harrison Wheat  bushels up to the next Stake (the first stake being drove between the red & this). Finding that the barrel disposed of too much seed—after 7 rows were sowed with the Harrison wheat I altered it—wch. alteration continued to the end of the drills thinner. Doctr. Stuart returned here last Night from his Fathers and Mr. Tracy who came here on Saturday went away this Morning.